NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10159

                Plaintiff-Appellee,             D.C. No. 4:17-cr-01568-RM

 v.
                                                MEMORANDUM*
PATRICIO SANTIAGO-VELASCO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Patricio Santiago-Velasco appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Santiago-Velasco’s counsel has filed a brief stating that there



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Santiago-Velasco the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  18-10159